 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
     RAYMOND GARCIA, et al.,
11                                                          Case No.: 2:17-cv-01340-APG-NJK
               Plaintiff(s),
12                                                                         Order
     v.
13
     SERVICE EMPLOYEES
14   INTERNATIONAL UNION, et al.,
15             Defendant(s).
16         On January 17, 2019, the Court ordered Plaintiffs’ counsel to pay $9,112.50 in attorneys’
17 fees by February 14, 2019. Docket No. 251. Plaintiffs’ counsel has now filed a motion to
18 reconsider that order. Docket No. 264. The Court hereby VACATES the deadline to pay the
19 ordered attorneys’ fees pending resolution of the motion to reconsider. The motion to reconsider
20 will be briefed and decided in the ordinary course.1
21         IT IS SO ORDERED.
22         Dated: January 28, 2019
23                                                                ______________________________
                                                                  Nancy J. Koppe
24                                                                United States Magistrate Judge
25
26
27
28         1
               The Court expresses no opinion herein as to the merits of the motion to reconsider.

                                                      1
